DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stasz et al. (US 4862890) (“Stasz”) in view of Herczog (US 4232676) and in further view of Stasz (US 4674498) (“Stasz ‘498”).
Regarding claim 1, Stasz teaches an electrosurgery blade comprising: a non-
Herczog teaches a non-conductive planar member (see blade 10, Figs. 1a-1b and 2) having a conductive layer (see electrodes E and E’) and a cutting tip (see cutting edge portion 11), wherein the conductive layer either covers the cutting tip (as shown in Fig. 2) or does not cover the cutting tip (as shown in Figs. 1a-1b). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the blade as taught by Stasz to have the conductive layer spaced apart at the cutting tip such that the conductive layer does not cover the cutting tip in light of Herczog, the motivation being to localize current concentrations on the blade as desired for the specific treatment being performed such as severing tissue versus general cauterization (see also tip portion in Stasz: Fig. 4, for example). However, Stasz in view of Herczog fails to teach wherein the conductive layer extends over a portion of the top opposing elongated edge.

Regarding claim 2, Stasz further teaches wherein said non-conductive planar member comprises a ceramic (see col. 3 lines 14-15).
Regarding claim 3, Stasz further teaches wherein the conductive layer comprises at least one of a gold or a silver (see col. 3 lines 33-34).
Regarding claim 5, Stasz further teaches wherein said conductive layer forms a closed loop shaped portion on at least one of the opposite planar sides wherein the closed loop shaped portion has an open interior through which the non-conductive opposite planar side is exposed (see loops 34/35, Fig. 5).
Regarding claim 7, the modification of Stasz in view of Herczog and Stasz ‘498 further teaches wherein the conductive layer is on both opposite planar sides of the non-conductive planar member such that is forms a closed loop shaped portion of the conductive layer on each side of the non-conductive planar member (see Stasz Fig. 5) and the conductive layer further covers the non-cutting top opposing elongated edges of the non-conductive planar member such that it joins the closed loop portions located on 
Regarding claim 8, Stasz further teaches wherein the conductive layer further comprises a rectangular shaped portion (36) extending from the closed loop shaped portion.
Regarding claim 9, Stasz further teaches a shaft (see proximal end of the blade, Fig. 5) in communication with an end of the rectangular shaped portion of the conductive layer located opposite the closed loop portion of the conductive layer wherein the shaft is capable of being connected to an electrosurgery pencil (by virtue of the blade’s construction, see also Abstract).
Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, Shvetsov et al. (US 20110190768), Stoller et al. (US 20070191759), and Cook (US 5241990), fails to reasonably teach or suggest a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot contained therein wherein the slot is both positioned over at least a portion of the conductive layer and wherein the slot is in physical contact with the conductive layer when taken in combination with the additional claim elements. Additionally, Applicant’s arguments directed to amended claim 10 (see Remarks filed 24 May 2021, pg. 8) are deemed persuasive.
Response to Arguments
Applicant's arguments filed 24 May 2021 with regard to the rejected claims have been fully considered but they are not persuasive.
In response to Applicant's argument that Stasz ‘498 fails to teach a conductive layer extending across top non-cutting edges on each opposite planar side (see Remarks pg. 6), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Stasz (US 4862890) is relied upon for teaching non-cutting top opposing elongated edges by virtue of its blunt edge (see citations above) and incorporation of the sharpened edge of Stasz ‘498 amounts to bodily incorporation of the specific edge geometry from a secondary reference into the primary reference. The instant case of obviousness relies on Stasz ‘498 for the teaching and suggestion of extending a conductive layer across the elongated edge of the blade achieve higher current concentrations at the edge of the blade for the purpose of concentrating cutting or coagulation effects as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Podany (US 20110224669) teaches conductive material extending over the elongated edges of the blade without covering the tip of the blade (see Figs. 11-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                           /JAYMI E DELLA/Primary Examiner, Art Unit 3794